IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


WELLS FARGO BANK, N.A., S/B/M TO             : No. 569 MAL 2015
WELLS FARGO HOME MORTGAGE,                   :
INC.,                                        :
                                             : Petition for Allowance of Appeal from
                   Respondent                : the Order of the Superior Court
                                             :
                                             :
            v.                               :
                                             :
                                             :
GEORGE MIRKOV,                               :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 9th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.